DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 15, 2022.  Claims 1- 20 are pending and examined below.

Response to Arguments
Applicant’s response arguments, with regards to claims 1 – 20 , filed on March 15, 2022 are reviewed and discussed below.
On page 7 of the Applicant’s response, the Applicant argues that Paromtchik does not teach or suggest wherein aberrant driving actions have been performed based on the state tracking of the driving actions while the vehicle travels over a given distance.  
Examiner respectfully disagrees with the Applicant, Paromtchik discloses an assessment unit 30 teaching quantification of deviations of the host vehicle from a given distance (reference path) respective to other neighboring vehicles during an observation time interval wherein the aberrant behaviors; such as actions that may induce vehicle collisions, etc., have been performed based on the state (condition) tracking that aberrant behavior of the driving actions perceived / discerned during the observation time interval) over a given distance (minimum range distance).  (See Figs. 1 - 7, ¶0004, ¶0008, ¶0051 - ¶0057, ¶0061, ¶0069, and ¶0072 - ¶0076.  In particular, see ¶0008 and ¶0054).
Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, and 4, 6, 7, 9 – 11, and 13, 15 – 16, and 18 - 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0035220 A1 to PAROMTCHIK et al. (herein after "Paromtchik") in view of U.S. Patent No. 11,048,832 B2 to ALVAREZ et al. (herein after "Alvarez").
As to Claim 1,
Paromtchik’s abnormal vehicle driving behavior assessment system discloses a method (see Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Fig. 3.  See ¶0049, ¶0052, ¶0056 - ¶0059, and ¶0061.  

    PNG
    media_image1.png
    332
    557
    media_image1.png
    Greyscale

In particular, see Fig. 3) comprising: 
performing, by one or more processors, state tracking of driving actions performed by a driver of a vehicle (see Figs. 1 - 7, ¶0052, ¶0056 - ¶0059, ¶0061, Paromtchik teaches an on-board computer in conjunction with unit 28 wherein it tracks driver driving behaviour as defined by the driver's degree of deviation from respective reference values); 
receiving, by the one or more processors, sensor information from a perception system of the vehicle (see Figs. 1 - 7, ¶0036 - ,¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.    

    PNG
    media_image2.png
    229
    356
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    489
    media_image3.png
    Greyscale

See ¶0036, ¶0039, and ¶0048, sensors include various sensors, for example an odometer, a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20); 
determining, by the one or more processors, that one or more aberrant driving actions have been performed based on the state tracking of the driving actions while the vehicle travels over a given distance (see Figs. 1 - 7, ¶0004, ¶0008, ¶0051 - ¶0057, ¶0061, ¶0069, and ¶0072 - ¶0076.  In particular, see ¶0008 and ¶0054. Paromtchik discloses an assessment unit 30 teaching quantification of deviations of the host vehicle from a given distance (reference path) respective to other neighboring vehicles during an observation time interval wherein the aberrant behaviors; such as actions that may induce vehicle collisions, etc., have been performed based on the state (condition) tracking that aberrant behavior of the driving actions perceived / discerned during the observation time interval) over a given distance (minimum range distance)); 
comparing, by the one or more processors, the determined aberrant driving actions with a behavior model (see Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64.  

    PNG
    media_image4.png
    692
    304
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    728
    274
    media_image5.png
    Greyscale

See ¶0056 - ¶0059, and ¶0061, Paromtchik teaches a meandering matrix calculation unit 32, in conjunction with the on-board computer that compares the deviation degree of neighboring vehicles' driving behaviours, which include the degree of adherence to reference paths, herein defined as the behaviour model); 
creating, by the one or more processors, a variance signal based on the comparison, the variance signal indicating a deviation in driver performance relative to the behavior model (see Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64, 68, and 80.  See ¶0059 - ¶0062, "decision making unit 34 performs a statistical hypothesis testing according to a predetermined threshold probability known as a significance level, in order to decide whether the null hypothesis about a driving behaviour..., and therefore an abnormal driving behaviour is detected... the safety improvement means 36 of a host vehicle 2 are adapted to raise an alarm"); 
selecting, by the one or more processors, an action from among one or more classes of actions in response to the variance signal.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 64 – 80.  See ¶0059 - ¶0062,  Paromtchik teaches signaling an alarm and / or triggering driver assistance system to take control in response to the variance signal when the on-board computer assesses deviation from a reference path.)
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose performing the selected action.
Therefore, Alvarez’ simulated vehicle operation modeling with real-world vehicle profiles is introduced to cure the gaps in disclosing the claimed invention.
Alvarez’ work presents a simulated vehicle modeling system adapted to obtain a vehicle performance fingerprint, such as from a vehicle performance fingerprint that includes vehicle performance data collected from a unique vehicle while experiencing real world driving conditions.  The simulated vehicle modeling system may be further adapted to update a set of driving directives for an autonomous vehicle based on the simulated driving experience and upload the set of driving directive to an autonomous vehicle.
Alvarez further teaches performing the selected action.  (See Figs. 1 - 6, Col. 2, Lines 44 - 47, Col. 3, Lines 16 - 31, Col. 4, Lines 57 - 60, Col. 5, Lines 15 - 23, Col. 7, Lines 1 - 5, Col. 8, Lines 11 - 14, Col. 9, Lines 23 - 27, 40 - 45, and Lines 57 - 67, Col. 10, Lines 25 - 35, and Col. 14, Lines 64 - 67. In particular, see Figs. 2 ~ driving directive unit 245, 5A - 5C, and 6 ~ process method steps 605 - 610.  


    PNG
    media_image6.png
    736
    471
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    444
    453
    media_image7.png
    Greyscale

See Col. 9, Lines 40 - 45, Alvarez teaches the use of a simulated vehicle operation model driven by machine learning to derive outputs or actions from a vehicle's behavior profile, herein referred to as a vehicle's fingerprint, which then produces resultant actions, herein referred to as directives, that the vehicle should perform in order to efficiently, and safely traverse roadways autonomously.  The system is analogous with the Applicant’s claimed invention in that Alvarez directs his simulated vehicle operation modeling to consider enabling improvements with identified anomalies respective to real-world vehicle profiles. See Col. 3, Lines 16 - 31.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Paromtchik’s abnormal vehicle driving behavior assessment system with the functionality to perform the selected action, as taught by Paromtchik.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 2,
Modified Paromtchik substantially discloses the method of claim 1, wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64, 68, and 80.  See ¶0052 - ¶0062, Paromtchik teaches wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.)
As to Claim 4,
Modified Paromtchik substantially discloses the method of claim 1, wherein determining that the one or more aberrant driving actions have been performed includes evaluating at least one of 
a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle.  (See Figs. 1 - 7, ¶0036 -  ¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0039, and ¶0048, Paromtchik teaches evaluation of vehicle perception system which comprises sensors such as a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20.)
As to Claim 6,
Modified Paromtchik substantially discloses the method of claim 1, wherein determining that the one or more aberrant driving actions have been performed includes comparing the state tracking of driver actions with at least one of map information (see Figs. 1 - 7, ¶0020 - ¶0023, ¶0036 - ¶0038, and ¶0048 - ¶0049, and ¶0065 - ¶0082.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0038, and ¶0048, , ¶0082, Paromtchik teaches comparison of the state tracking of driver actions map information by way of his vehicle meandering calculation) and 
the received sensor information.  (See Figs. 1- 7. In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.)
As to Claim 7,
Modified Paromtchik substantially discloses the method of claim 1, wherein the one or more classes of actions include at least one of 
warning the driver, autonomous operation of the vehicle, or alerting other vehicles.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 64 -  80.  See ¶0059 - ¶0062,  Paromtchik teaches signaling an alarm and / or triggering driver assistance system to take control in response to the variance signal when the on-board computer assesses deviation from a reference path.)
As to Claim 9,
Modified Paromtchik substantially discloses the method of claim 1, wherein performance of the selected action includes at least one of 
autonomously performing a corrective driving action or providing an alert to the driver regarding the determined aberrant driving actions.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 64 -  80.  See ¶0059 - ¶0062,  When there is an identified aberrant driving action, Paromtchik teaches signaling an alarm and / or triggering driver assistance system to take control in response to the variance signal when the on-board computer assesses deviation from a reference path.)
As to Claim 10,
Paromtchik’s abnormal vehicle driving behavior assessment system discloses a control system for a vehicle, the control system (see Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Fig. 3.  See ¶0049, ¶0052, ¶0056 - ¶0059, and ¶0061.  In particular, see Fig. 3) comprising: 
perform state tracking of driving actions performed by a driver of the vehicle (see Figs. 1 - 7, ¶0052, ¶0056 - ¶0059, ¶0061, Paromtchik teaches an on-board computer in conjunction with unit 28 wherein it tracks driver driving behaviour as defined by the driver's degree of deviation from respective reference values);
receive sensor information from a perception system of the vehicle (see Figs. 1 - 7, ¶0036 - ,¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.  See ¶0036, ¶0039, and ¶0048, sensors include various sensors, for example an odometer, a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20); 
determine that one or more aberrant driving actions have been performed based on the state tracking of the driving actions while the vehicle travels over a given distance (see Figs. 1 - 7, ¶0004, ¶0008, ¶0051 - ¶0057, ¶0061, ¶0069, and ¶0072 - ¶0076.  In particular, see ¶0008 and ¶0054. Paromtchik discloses an assessment unit 30 teaching quantification of deviations of the host vehicle from a given distance (reference path) respective to other neighboring vehicles during an observation time interval wherein the aberrant behaviors; such as actions that may induce vehicle collisions, etc., have been performed based on the state (condition) tracking that aberrant behavior of the driving actions perceived / discerned during the observation time interval) over a given distance (minimum range distance)); 
compare the determined aberrant driving actions with the behavior model (see Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64.  See ¶0056 - ¶0059, and ¶0061, Paromtchik teaches a meandering matrix calculation unit 32, in conjunction with the on-board computer that compares the deviation degree of neighboring vehicles' driving behaviours, which include the degree of adherence to reference paths, herein defined as the behaviour model); 
create a variance signal based on the comparison, the variance signal indicating a deviation in driver performance relative to the behavior model (see Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64, 68, and 80.  See ¶0059 - ¶0062, "decision making unit 34 performs a statistical hypothesis testing according to a predetermined threshold probability known as a significance level, in order to decide whether the null hypothesis about a driving behaviour..., and therefore an abnormal driving behaviour is detected... the safety improvement means 36 of a host vehicle 2 are adapted to raise an alarm"); 
select an action from among one or more classes of actions in response to the variance signal.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 64 - 80.  See ¶0059 - ¶0062, Paromtchik teaches signaling an alarm and / or triggering driver assistance system to take control in response to the variance signal when the on-board computer assesses deviation from a reference path.)

However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose memory configured to store a behavior model; and one or more processors operatively coupled to the memory, the one or more processors being configured to: 
 performing the selected action.
On the other hand, Alvarez’ simulated vehicle operation modeling with real-world vehicle profiles teaches memory configured to store a behavior model; and one or more processors operatively coupled to the memory, the one or more processors (see Figs. 1 – 7.  In particular, see Fig. 7 ~ main memory 704, static memory 706.  See Col. 11, Lines 43 - 59, and Lines 65 - 67, and Col. 12, Lines 1 - 8, and 25 – 33) being configured to perform the selected action.  (See Figs. 1 - 6, Col. 2, Lines 44 - 47, Col. 3, Lines 16 - 31, Col. 4, Lines 57 - 60, Col. 5, Lines 15 - 23, Col. 7, Lines 1 - 5, Col. 8, Lines 11 - 14, Col. 9, Lines 23 - 27, 40 - 45, and Lines 57 - 67, Col. 10, Lines 25 - 35, and Col. 14, Lines 64 - 67. In particular, see Figs. 2 ~ driving directive unit 245, 5A - 5C, and 6 ~ process method step 610.  See Col. 9, Lines 40 - 45, Alvarez teaches the use of a simulated vehicle operation model driven by machine learning to derive outputs or actions from a vehicle's behavior profile, herein referred to as a vehicle's fingerprint, which then produces resultant actions, herein referred to as directives, that the vehicle should perform in order to efficiently, and safely traverse roadways autonomously.  The system is analogous with the Applicant’s claimed invention in that Alvarez directs his simulated vehicle operation modeling to consider enabling improvements with identified anomalies respective to real-world vehicle profiles. See Col. 3, Lines 16 - 31.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Paromtchik’s abnormal vehicle driving behavior assessment system with the computer readable medium executing instructions to perform the selected action, as taught by Paromtchik.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 11,
Modified Paromtchik substantially discloses the control system of claim 10, wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64, 68, and 80.  See ¶0052 - ¶0062, Paromtchik teaches wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.)
As to Claim 13,
Modified Paromtchik substantially discloses the control system of claim 10, wherein the determination that one or more aberrant driving actions have been performed includes evaluation of at least one of 
a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle.  (See Figs. 1 - 7, ¶0036 -  ¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0039, and ¶0048, Paromtchik teaches evaluation of vehicle perception system which comprises sensors such as a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20.)
As to Claim 15,
Modified Paromtchik substantially discloses the control system of claim 10, wherein determination that one or more aberrant driving actions have been performed includes 
a comparison of the state tracking of driver actions with at least one of map information (see Figs. 1 - 7, ¶0020 - ¶0023, ¶0036 - ¶0038, and ¶0048 - ¶0049, and ¶0065 - ¶0082.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0038, and ¶0048, , ¶0082, Paromtchik teaches comparison of the state tracking of driver actions map information by way of his vehicle meandering calculation) and 
the received sensor information.  (See Figs. 1- 7. In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.)
As to Claim 16,
Modified Paromtchik substantially discloses the control system of claim 10, wherein the one or more classes of actions include at least one of 
warning the driver, autonomous operation of the vehicle, or alerting other vehicles.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 64 -  80.  See ¶0059 - ¶0062,  Paromtchik teaches signaling an alarm and / or triggering driver assistance system to take control in response to the variance signal when the on-board computer assesses deviation from a reference path.)
As to Claim 18,
Modified Paromtchik substantially discloses the control system of claim 10, wherein performance of the selected action includes at least one of 
autonomously performing a corrective driving action or providing an alert to the driver regarding the determined aberrant driving actions.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 64 -  80.  See ¶0059 - ¶0062,  When there is an identified aberrant driving action, Paromtchik teaches signaling an alarm and / or triggering driver assistance system to take control in response to the variance signal when the on-board computer assesses deviation from a reference path.)
As to Claim 19,
Modified Paromtchik substantially discloses the control system of claim 10, further comprising the perception system.  (See Figs. 1 - 7, ¶0036 -  ¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0039, and ¶0048, Paromtchik teaches evaluation of vehicle perception system which comprises sensors such as a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20.)

Claims 3 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0035220 A1 to PAROMTCHIK et al. (herein after "Paromtchik") in view of U.S. Patent No. 11,048,832 B2 to ALVAREZ et al. (herein after "Alvarez") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0061237 A1 to ERICKSON et al. (herein after "Erickson").
As to Claim 3,
Modified Paromtchik substantially discloses the method of claim 1.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.
Therefore, Erickson’s system for modifying behavior of an autonomous vehicle based on predictive analytics associated with nearby drivers’ behaviors is introduced to cure the gap that Paromtchik has with the claimed invention.
Erickson’s work presents a system wherein it assesses assessing one or more features of drivers within a threshold distance of a self-driving vehicle which has sensors to monitor driving conditions on a travel route within the threshold distance; predicting the behavior of one or more vehicles within the threshold distance based on the assessment of those features; and utilizing the predicted behavior for the self-driving vehicle to drive on the travel route. Changes in the condition or usage of the travel route, the surroundings, and pedestrians and other types of vehicles in the vicinity of the travel route can go into the assessment. Changes in the assessment can alert the self-driving vehicle to change course and the way it monitors data.
Erickson further teaches wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.  (See Figs. 1 - 2, 4, ¶0006, ¶0049, ¶0051, ¶0058 ¶0070, ¶0073 - ¶0074, ¶0079, and Abstract.  

    PNG
    media_image8.png
    326
    652
    media_image8.png
    Greyscale

In particular, see Fig. 4 ~ process method steps 402 - 406, 408, ¶0006, ¶0049, ¶0070, ¶0074, ¶0079.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Paromtchik’s abnormal vehicle driving behavior assessment system with the driving histories profile, as taught by Erickson.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 12,
Modified Paromtchik substantially discloses the control system of claim 10.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.
Conversely, Erickson’s system for modifying behavior of an autonomous vehicle based on predictive analytics associated with nearby drivers’ behaviors teaches wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.  (See Figs. 1 - 2, 4, ¶0006, ¶0049, ¶0051, ¶0058 ¶0070, ¶0073 - ¶0074, ¶0079, and Abstract.  In particular, see Fig. 4 ~ process method steps 402 - 406, 408, ¶0006, ¶0049, ¶0070, ¶0074, ¶0079.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Paromtchik’s abnormal vehicle driving behavior assessment system with the driving histories profile, as taught by Erickson.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.

Claims 5, 8, 14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0035220 A1 to PAROMTCHIK et al. (herein after "Paromtchik") in view of U.S. Patent No. 11,048,832 B2 to ALVAREZ et al. (herein after "Alvarez") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0088369 A1 to YU et al. (herein after "Yu").
As to Claim 5,
Modified Paromtchik substantially discloses the method of claim 1.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose, wherein determining that the one or more aberrant driving actions have been performed includes evaluating at least one of 
lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.
Therefore, Yu’s vehicle geolocation based aberrant driving determination and warning system is introduced to cure the gap that Paromtchik has with the claimed invention.
Yu’s work presents a system wherein the vehicle electronic control unit utilizes vehicle sensors to detect driving situations (characteristics) of a vehicle; receives geolocation data respective of the vehicle; and then performs comparative analytics to determine whether or not the vehicle is being driven in an abnormal state.
Yu further teaches wherein determining that the one or more aberrant driving actions have been performed includes evaluating at least one of lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.  (See Figs. 1 – 3, and ¶0030, and ¶0035 - ¶0038.  In particular, see Fig. 3.  

    PNG
    media_image9.png
    437
    614
    media_image9.png
    Greyscale

See ¶0030, "an abnormal driving determination unit which receives pieces (data) of driving condition sensing information transmitted through a control area network (CAN) (e.g., road conditions) and location-based information transmitted through a multimedia CAN, determines whether an abnormal driving situation is occurring based on the information Supplied, and warns the driver when an abnormal driving situation is occurring... The driving condition sensing information transmitted through the CAN contains portions of output information from a steering angle sensor (SAS), a vehicle speed sensor, an acceleration sensor, an angular velocity sensor, and the like.  Yu teaches steering angles, and velocity and acceleration profiles of the vehicle and other / neighboring vehicles in proximity.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Paromtchik’s abnormal vehicle driving behavior assessment system wherein determining that the one or more aberrant driving actions have been performed includes evaluating steering angles, and velocity and acceleration profiles, as taught by Yu.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 8,
Modified Paromtchik substantially discloses the method of claim 1.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose further comprising performing calibration of one or more sensors of the perception system based on the state tracking.
On the contrary, Yu’s teaches further comprising performing calibration of one or more sensors of the perception system based on the state tracking.  (See Figs. 1 - 4, ¶0030 -  ¶0035.  In particular, see Fig. 3 ~ operation statistic unit 12 calibrates sensor suite within perception system connected by the vehicle's CAN.  See ¶0030 -  ¶0031, Yu teaches calibration of sensors of the perception system based on the state tracking.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Paromtchik’s abnormal vehicle driving behavior assessment system wherein it performs calibration of one or more sensors of the perception system based on the state tracking, as taught by Yu.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 14,
Modified Paromtchik substantially discloses the control system of claim 10.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose, wherein determining that the one or more aberrant driving actions have been performed includes evaluating at least one of 
lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.
On the other hand, Yu’s vehicle geolocation based aberrant driving determination and warning system teaches wherein determining that the one or more aberrant driving actions have been performed includes evaluating at least one of lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.  (See Figs. 1 – 3, and ¶0030, and ¶0035 - ¶0038.  In particular, see Fig. 3.  See ¶0030, "an abnormal driving determination unit which receives pieces (data) of driving condition sensing information transmitted through a control area network (CAN) (e.g., road conditions) and location-based information transmitted through a multimedia CAN, determines whether an abnormal driving situation is occurring based on the information supplied, and warns the driver when an abnormal driving situation is occurring... The driving condition sensing information transmitted through the CAN contains portions of output information from a steering angle sensor (SAS), a vehicle speed sensor, an acceleration sensor, an angular velocity sensor, and the like.  Yu teaches steering angles, and velocity and acceleration profiles of the vehicle and other / neighboring vehicles in proximity.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Paromtchik’s abnormal vehicle driving behavior assessment system wherein determining that the one or more aberrant driving actions have been performed includes evaluating steering angles, and velocity and acceleration profiles, as taught by Yu.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 17,
Modified Paromtchik substantially discloses the control system of claim 10.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose further comprising performing calibration of one or more sensors of the perception system based on the state tracking.
On the contrary, Yu’s teaches further comprising performing calibration of one or more sensors of the perception system based on the state tracking.  (See Figs. 1 - 4, ¶0030 -  ¶0035.  In particular, see Fig. 3 ~ operation statistic unit 12 calibrates sensor suite within perception system connected by the vehicle's CAN.  See ¶0030 -  ¶0031, Yu teaches calibration of sensors of the perception system based on the state tracking.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Paromtchik’s abnormal vehicle driving behavior assessment system wherein it performs calibration of one or more sensors of the perception system based on the state tracking, as taught by Yu.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.

Claims 20 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0035220 A1 to PAROMTCHIK et al. (herein after "Paromtchik") in view of U.S. Patent No. 11,048,832 B2 to ALVAREZ et al. (herein after "Alvarez") as to claim 10 above, and further in view of U.S. Patent No. 10,913,464 B1 to QIAO et al. (herein after "Qiao").
As to Claim 20,
Modified Paromtchik substantially discloses the vehicle including the control system of claim 10, the perception system, and a driving system operatively coupled to the control system.
However, Paromtchik’s abnormal vehicle driving behavior assessment system does not explicitly disclose a vehicle configured to evaluate aberrant driving actions of a driver while operating in a partially autonomous driving mode. 
Qiao’s work presents a vehicle control system comprising an external condition awareness module, a driver driving behavior awareness module and an escalator module, wherein the external condition awareness module is configured to determine an intelligent escalation factor based on an external condition of an environment and driving traffic conditions of the autonomous vehicle, subsequently utilizing a behavior awareness module to generate a behavior disciplining factor based on a behavior history of a driver of the autonomous vehicle. The escalation module is configured to generate an escalation signal to alert the driver based on the intelligent escalation factor and the behavior disciplining factor, a driver attention level and a speed of the vehicle.
Qiao further teaches a vehicle configured to evaluate aberrant driving actions of a driver while operating in a partially autonomous driving mode.  (See Figs. 1 - 7.  In particular, see Figs. 3 ~ process block 302, and 7 ~ process method step 704.  See Col. 6, Lines 12 - 18, "The escalation control system 302 receives various parameters as input and determines an escalation strategy based on the input… parameters regarding the environmental conditions surrounding the vehicle and one or more behavior parameters indicative of a level of awareness of the driver when the vehicle is operating in autonomous mode."  Col. 7, Lines 46 - 54, and Col. 9, Lines 22 - 25, "a behavior disciplining factor is calculated based on the driver driving behavior history... used to prevent or reduce the occurrence of the driver misusing partial automation or conditional automation modes of the vehicle.")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Paromtchik’s abnormal vehicle driving behavior assessment system wherein a vehicle is configured to evaluate aberrant driving actions of a driver while operating in a partially autonomous driving mode, as taught by Qiao.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles with varying levels of vehicle autonomy further refined by calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661